 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Leo Orlando Arredondo,                              No. CV-17-03226-PHX-DJH (JFM)
10                  Plaintiff,                           ORDER
11   v.
12   Paul Penzone, et al.,
13                  Defendants.
14
15          Plaintiff filed a pro se Civil Rights Complaint pursuant to 42 U.S.C. § 1983 on
16   September 18, 2017 (Doc. 1).
17          In the Notice of Assignment issued September 18, 2017 (Doc. 4), Plaintiff was
18   warned that dismissal could result from failure to file a notice of change of address. In an
19   Order entered January 23, 2018 (Doc. 6), Plaintiff was cautioned that failure to
20   immediately file a notice of change of address "may result in the dismissal of this action."
21   On December 10, 2018, the Clerk of the Court received a notice from MCSO Inmate Legal
22   Services that Plaintiff was no longer in custody. Plaintiff had not filed a notice of change
23   of address. On January 2, 2019, the Court ordered (Doc. 44) Plaintiff to either (1) show
24   cause as to why this action should not be dismissed for failure to prosecute or (2) file a
25   notice of change of address with the court, reflecting Plaintiff's current address. Plaintiff’s
26   copy of that Order was also returned undeliverable (Doc. 45). Plaintiff has not responded.
27          Plaintiff has the general duty to prosecute this case. Fidelity Philadelphia Trust Co.
28   v. Pioche Mines Consolidated, Inc., 587 F.2d 27, 29 (9th Cir. 1978). In this regard, it is
 1   the duty of a plaintiff who has filed a pro se action to keep the Court apprised of his or her
 2   current address and to comply with the Court’s orders in a timely fashion. This Court does
 3   not have an affirmative obligation to locate Plaintiff. “A party, not the district court, bears
 4   the burden of keeping the court apprised of any changes in his mailing address.” Carey v.
 5   King, 856 F.2d 1439, 1441 (9th Cir. 1988). Plaintiff’s failure to keep the Court informed
 6   of his new address constitutes failure to prosecute.
 7          Rule 41(b) of the Federal Rules of Civil Procedure provides that “[i]f the plaintiff
 8   fails to prosecute or to comply with these rules or a court order, a defendant may move to
 9   dismiss the action.” In Link v. Wabash Railroad Co., 370 U.S. 626, 629-31 (1962), the
10   Supreme Court recognized that a federal district court has the inherent power to dismiss a
11   case sua sponte for failure to prosecute, even though the language of Rule 41(b) of the
12   Federal Rules of Civil Procedure appears to require a motion from a party. Moreover, in
13   appropriate circumstances, the Court may dismiss a complaint for failure to prosecute even
14   without notice or hearing. Id. at 633.
15          In determining whether Plaintiff’s failure to prosecute warrants dismissal of the
16   case, the Court must weigh the following five factors: “(1) the public's interest in
17   expeditious resolution of litigation; (2) the court's need to manage its docket; (3) the risk
18   of prejudice to the defendants; (4) the public policy favoring disposition of cases on their
19   merits; and (5) the availability of less drastic sanctions.” Carey, 856 F.2d at 1440 (quoting
20   Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)). “The first two of these factors
21   favor the imposition of sanctions in most cases, while the fourth factor cuts against a default
22   or dismissal sanction. Thus the key factors are prejudice and availability of lesser
23   sanctions.” Wanderer v. Johnson, 910 F.2d 652, 656 (9th Cir. 1990).
24          Here, the first, second, and third factors favor dismissal of this case. Plaintiff’s
25   failure to keep the Court informed of his address prevents the case from proceeding in the
26   foreseeable future. The fourth factor, as always, weighs against dismissal. The fifth factor
27   requires the Court to consider whether a less drastic alternative is available. Without
28   Plaintiff’s current address, however, certain alternatives are bound to be futile. Here, as in


                                                  -2-
 1   Carey, “[a]n order to show cause why dismissal is not warranted or an order imposing
 2   sanctions would only find itself taking a round trip tour through the United States mail.”
 3   856 F.2d at 1441.
 4          The Court finds that only one less drastic sanction is realistically available. Rule
 5   41(b) provides that a dismissal for failure to prosecute operates as an adjudication upon the
 6   merits “[u]nless the court in its order for dismissal otherwise specifies.” In the instant case,
 7   the Court finds that a dismissal with prejudice would be unnecessarily harsh. The
 8   Complaint and this action will therefore be dismissed without prejudice pursuant to
 9   Rule 41(b) of the Federal Rules of Civil Procedure.
10          IT IS ORDERED that reference of this matter to the magistrate judge is withdrawn.
11          IT IS FURTHER ORDERED pursuant to Rule 41(b) of the Federal Rules of Civil
12   Procedure this action is dismissed without prejudice and the Clerk of the Court shall enter
13   judgment accordingly.
14          Dated this 24th day of January, 2019.
15
16
17                                                  Honorable Diane J. Humetewa
18                                                  United States District Judge

19
20
21
22
23
24
25
26
27
28


                                                  -3-
